DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
2.	Claim 19 is objected to because of the following informalities: claim 19 recites “the first coupling electrode”. However, the first coupling electrode lacks antecedence in claim 19 and parent claim 17. Appropriate correction is required.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1, 4, 5, 8, 9, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Sawada et al. (US 2017/0316901 A1, hereinafter referred as “Sawada”).
 	Regarding claim 1, Sawada discloses electronic device (¶0001 discloses an input device used as an input manipulation unit of various electronic devices), comprising: 
 	a rotatable interface configured to be placed on an input device (¶0092 and ¶0102 discloses rotary manipulation unit 1000 disposed on touch panel 31), the rotatable interface including a conductor region (Fig. 1 and ¶0099 discloses 
 	a first set of coupling electrodes (Fig. 17 and ¶0132 discloses fixed electrodes 143 and 144)… configured to receive a reference signal from a first electrode of the input device (¶0133 discloses fixed electrodes 143 and 144 are connected. ¶0155 discloses fixed electrode 143 and ground electrode 163 of the touch panel 160 are electrically connected to each other); 
 	a second set of coupling electrodes (Fig. 17 and fixed electrodes 141 and 142) configured to be electrically coupled to the patterned region (¶0156 discloses contacts 141A, 142A are brought into contact with or spaced apart from contact pattern 115A of wiring substrate 115) and to be electrically coupled to a second electrode of the input device (Fig. 19 and ¶0156-¶0157 discloses the electrical state of fixed electrodes 141, 142 disposed near respective sensor electrodes 161, 162 changes), the second electrode configured to receive a resulting signal modified by the rotatable interface (Figs. 14-20 and ¶0159 discloses change in capacitance between fixed electrodes 141, 142 of rotary manipulation unit 1002 shown in FIGS. 16 and 17 and sensor electrodes 161, 162 of touch panel 160 shown in FIGS. 19 and 20, thereby detecting the rotary manipulation of rotary manipulation unit 1002), 
 	wherein at least a portion of each electrode of the first set of coupling electrodes and the second set of coupling electrodes is respectively provided underneath the conductor and patterned regions (Figs. 14-16 and 18 illustrate the lower casing 
 	The embodiment of Sawada doesn’t explicitly disclose a first set of coupling electrodes configured to be electrically coupled to the conductor region.
 	However, another embodiment of Sawada discloses a first set of coupling electrodes (Fig. 17 and ¶0132 discloses fixed electrodes 143 and 144) configured to be electrically coupled to the conductor region (¶0167 discloses pressing body made of metal. ¶0097-¶0099 and ¶0133 discloses electrical charge coupled to the pressing body and the fixed electrodes 143 and 144).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one embodiment of Sawada for the purpose of testing the electronic apparatus for the presence of the reference signal through the pressing member.
	Regarding claim 4, Sawada discloses the electronic device of claim 1, wherein the input device includes one of a liquid crystal display (LCD) (Fig. 14 and ¶0150 discloses touch panel 160 is mounted on a liquid crystal panel or the like) or an optical light emitting diode (OLED) display, and the rotatable interface is placed on an upper surface of the input device (Fig. 13 and ¶0142 discloses fixed electrodes 141 to 144 of rotary manipulation unit 1002 oppose to the upper surface of touch panel 160 of touch panel unit 2002).
	Regarding claim 5, Sawada discloses the electronic device of claim 1, wherein the patterned region is configured to allow processing circuitry of the input device (¶0119 discloses an electronic circuit) to determine one of an absolute or a relative rotational position of the rotatable interface (¶0159 discloses contact pattern 115A is spaced apart from sensor electrodes 161, 162, and rotatably provided relative to fixed electrodes 141, 142).
	Regarding claim 8, Sawada discloses the electronic device of claim 1, wherein each electrode of each of the first set of coupling electrodes and the second set of coupling electrodes remains stationary during any rotation of the rotatable interface (¶0128 discloses to the lower surface of resin portion 130, fixed electrodes 141 to 144 are fixed. ¶0160 discloses fixed electrodes 141, 142 do not shift relative to sensor electrodes 161, 162).
	Regarding claim 9, Sawada discloses the electronic device of claim 1, wherein the reference signal is a ground signal (¶0133 discloses fixed electrodes 143 and 144 are connected. ¶0155 discloses fixed electrode 143 and ground electrode 163 of the touch panel 160 are electrically connected to each other).
	Regarding claim 13, Sawada discloses a sensing system (¶0125 discloses input device 3002), comprising: 
 	an input device comprising a display panel (¶0150 discloses touch panel 160 is mounted on a liquid crystal panel or the like), processing circuitry  (¶0087 discloses an electronic circuit or the like mounted on the touch panel device), a reference electrode (Fig. 19 and ¶0144 discloses ground electrode 163), and a sensing electrode (Fig. 19 and ¶0144 discloses sensor electrodes 161, 162); and 

 	 	a conductor region (Fig. 1 and ¶0099 discloses electroplating at the predetermined surface position of the resin molded body of pressing body 25) and an adjacent patterned region (¶0138 discloses contact pattern 115A which is a conductive region having a predetermined pattern is formed. Figs. 14, 18, ¶0137 and ¶0138 discloses pressing body 121 surrounds the contact pattern 115A); 
 		a first set of coupling electrodes…  to receive a reference signal from the reference electrode (¶0133 discloses fixed electrodes 143 and 144 are connected. ¶0155 discloses fixed electrode 143 and ground electrode 163 of the touch panel 160 are electrically connected to each other); and
		a second set of coupling electrodes (Fig. 17 and fixed electrodes 141 and 142) configured to be electrically coupled to the patterned region (¶0156 discloses contacts 141A, 142A are brought into contact with or spaced apart from contact pattern 115A of wiring substrate 115) and to the sensing electrode (Fig. 19 and ¶0156-¶0157 discloses the electrical state of fixed electrodes 141, 142 disposed near respective sensor electrodes 161, 162 changes), the sensing electrode configured to receive a resulting signal modified by the rotatable device (Figs. 14-20 and ¶0159 discloses change in capacitance between fixed electrodes 141, 142 of rotary manipulation unit 1002 shown in FIGS. 16 and 17 and sensor electrodes 161, 162 of touch panel 160 shown in FIGS. 19 and 20, thereby detecting the rotary manipulation of rotary manipulation unit 1002), 

	The embodiment of Sawada doesn’t explicitly disclose a first set of coupling electrodes configured to be electrically coupled to the conductor region.
 	However, another embodiment of Sawada discloses a first set of coupling electrodes (Fig. 17 and ¶0132 discloses fixed electrodes 143 and 144) configured to be electrically coupled to the conductor region (¶0167 discloses pressing body made of metal. ¶0097-¶0099 and ¶0133 discloses electrical charge coupled to the pressing body and the fixed electrodes 143 and 144).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one embodiment of Sawada for the purpose of testing the electronic apparatus for the presence of the reference signal through the pressing member.
	Regarding claim 14, Sawada discloses the sensing system of claim 13, wherein the patterns on the patterned region are configured to allow processing circuitry of the input device (¶0119 discloses an electronic circuit) to determine one of an absolute or a relative rotational position of the rotatable interface (¶0159 discloses contact pattern 
	Regarding claim 15, Sawada discloses the sensing system of claim 13, wherein the rotatable device is configured to have two states, 
 	a home state (¶0097 and ¶0165 discloses elastic bodies 114 recover the original shape, and contact between first switch electrode 112 and second switch electrode 113 is cancelled), in which there is a first distance respectively between the conductor region and the first set of coupling electrodes (¶0097, ¶0165 and ¶0167 suggests when the press manipulation is canceled, contact between the pressing portions and fixed electrode is cancelled), and 
 	a compressed state, in which there is a second distance between the conductor region and the first set of coupling electrodes, the second distance less than the first distance (¶0097 and ¶0165 suggests pressing downward at the pressing body causes the distance between the pressing body and the fixed electrode to decrease).
	Regarding claim 17, Sawada discloses a method of processing signals from a input device having a rotational interface (¶0119 discloses by an electronic circuit processing signal A and signal B, a rotary manipulation corresponding to the rotating direction or the rotary shift amount of rotary manipulation knob 23 can be detected), the rotational interface having a conductor region (Fig. 1 and ¶0099 discloses electroplating at the predetermined surface position of the resin molded body of pressing body 25) and a patterned region (¶0138 discloses contact pattern 115A which is a conductive region having a predetermined pattern is formed. Figs. 14, 18, ¶0137 and ¶0138 discloses pressing body 121 surrounds the contact pattern 115A), the rotational 
 	providing a reference signal to a first electrode of the input device (¶0144 discloses ground electrode 163 is connected to ground potential of the electronic circuit)…;
 	receiving a resulting signal on one or more second electrodes of the input device (Figs. 14-20 and ¶0159 discloses change in capacitance between fixed electrodes 141, 142 of rotary manipulation unit 1002 shown in FIGS. 16 and 17 and sensor electrodes 161, 162 of touch panel 160 shown in FIGS. 19 and 20, thereby detecting the rotary manipulation of rotary manipulation unit 1002) that are each electrically coupled to the patterned region (¶0156 discloses contacts 141A, 142A are brought into contact with or spaced apart from contact pattern 115A of wiring substrate 115. Fig. 19 and ¶0156-¶0157 discloses the electrical state of fixed electrodes 141, 142 disposed near respective sensor electrodes 161, 162 changes), each resulting signal modified by the rotational interface (¶0157 discloses the electrical state of fixed electrodes 141, 142 disposed near respective sensor electrodes 161, 162 changes); and 
 	determining a rotational position of the rotational interface based, at least in part, on the resulting signal (¶0158 and ¶0159 discloses by an electronic circuit processing signal A and signal B, a rotary manipulation corresponding to the rotating direction or the rotary shift amount of rotary manipulation knob 118 is detected).

 	However, another embodiment of Sawada discloses providing a reference signal to a first electrode of the input device that is electrically coupled to the conductor region (¶0167 discloses pressing body made of metal. ¶0097-¶0099 and ¶0133 discloses electrical charge coupled to the pressing body and the fixed electrodes 143 and 144. ¶0155 discloses fixed electrode 143 and ground electrode 163 of the touch panel 160 are electrically connected to each other). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one embodiment of Sawada for the purpose of testing the electronic apparatus for the presence of the reference signal through the pressing member.
	Regarding claim 18, Sawada discloses the method of claim 17, wherein the first electrode of the input device is coupled to the conductor region of the rotational interface via a first coupling electrode of the rotational interface (¶0167 discloses pressing body made of metal. ¶0097-¶0099 and ¶0133 discloses electrical charge coupled to the pressing body and the fixed electrodes 143 and 144. ¶0155 discloses fixed electrode 143 and ground electrode 163 of the touch panel 160 are electrically connected to each other), and wherein the second electrode of the input device is coupled to the patterned region of the rotational interface via a second coupling electrode of the rotational interface (¶0156 discloses contacts 141A, 142A are brought into contact with or spaced apart from contact pattern 115A of wiring substrate 115. Fig. 
	Regarding claim 19, Sawada discloses the method of claim 17, wherein the rotational interface is further configured to have two states: 
 	a home state (¶0097 and ¶0165 discloses elastic bodies 114 recover the original shape, and contact between first switch electrode 112 and second switch electrode 113 is cancelled), in which there is a first distance respectively between the conductor region and the first coupling electrode (¶0097, ¶0165 and ¶0167 suggests when the press manipulation is canceled, contact between the pressing portions and fixed electrode is cancelled), and 
 	a compressed state, in which there is a second distance respectively between the conductor region and the first coupling electrode, the second distance less than the first distance (¶0097 and ¶0165 suggests pressing downward at the pressing body causes the distance between the pressing body and the fixed electrode to decrease), and 
 	further comprising determining whether the rotational interface is in the home state or in the compressed state, based, at least in part, on a strength of the reference signal (¶0170 discloses with rotary manipulation unit 1002, fixed electrodes 141 to 144 are exposed at the lower surface of lower casing 111. This reduces the distance between sensor electrodes 161, 162, 164 and fixed electrodes 141, 142, 144, whereby electrical coupling between them increases).
	Regarding claim 20, Sawada discloses the method of claim 17, wherein the patterned region includes N tracks (Fig. 18 illustrates track T22), and wherein receiving .

5. 	Claims 2, 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Korherr et al. (US 2020/0019263 A1, hereinafter referred as “Korherr”).
 	 Regarding claim 2, Sawada discloses the electronic device of claim 1, wherein… the patterned region… have a ring shape (Fig. 18 illustrates ring shaped pattern region 115), and wherein the patterned region is adjacent to the conductor region (Figs. 14, 18, ¶0137 and ¶0138 discloses pressing body 121 surrounds the contact pattern 115A).
 	Sawada doesn’t explicitly disclose the conductor region… each have a ring shape.
 	However, in a similar field of endeavor, Korherr discloses conductor region (24)… each have a ring shape (Fig. 4 and ¶0127 discloses an electrical connection from the operator to the operator interface 14 is produced via the electrically conductive actuation element 24, the electrically conductive force transmission element 40 as well as the corresponding electrically conductive section 38 of the interaction element 26).

	 Regarding claim 3, Sawada doesn’t explicitly disclose the electronic device of claim 1, disposed in an automobile.
 	However, in a similar field of endeavor, Korherr discloses disposed in an automobile (Abstract discloses a capacitive motor vehicle operating system is described, comprising a capacitive screen with an operator interface as well as a pressure- and rotational-actuation device which is formed separately from the capacitive screen).
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada so that corresponding functions can be activated or deactivated in a space-saving manner (¶0009).
	 Regarding claim 16, Sawada doesn’t explicitly disclose the sensing system of claim 15, wherein at least one of: at least one of the first set of coupling electrodes wraps around the conductor region; at least one of the second set of coupling electrodes wraps around the patterned region; or the sensing system is disposed in an automobile.
	However, in a similar field of endeavor, Korherr discloses the sensing system is disposed in an automobile (Abstract discloses a capacitive motor vehicle operating system is described, comprising a capacitive screen with an operator interface as well as a pressure- and rotational-actuation device which is formed separately from the capacitive screen).
.

6. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Barvesten et al. (US 2019/0337389 A1, hereinafter referred as “Barvesten”).
	 Regarding claim 6, Sawada doesn’t explicitly disclose the electronic device of claim 5, wherein the patterns on the patterned region embody a sequential quadrature encoder.
 	However, in a similar field of endeavor, Barvesten discloses wherein the patterns on the patterned region embody a sequential quadrature encoder (¶0303 discloses the first sensing unit 1004 and the second sensing unit 1006 are used for a quadrature encoder to detect the direction of rotation of the sensing wheel 1002….Such an offset can provide a phase difference (e.g., lead or lag) of a phase detected from the first sensing unit 1004 and a phase detected from the second sensing unit 1006, and the phase difference can be used to detect the direction of rotation of the sensing wheel 1002).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada for the purpose of having a digital component such as a quadrature encoder that can easily interface with a modern control system.

7. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Totori (US 2019/0164706 A1, hereinafter referred as “Totori”).
Regarding claim 7, Sawada doesn’t explicitly disclose the electronic device of claim 5, wherein the patterns on the patterned region embody one of: a sequential Gray code to obtain an absolute position of the knob, or a three bit Gray code to obtain an absolute position of the knob.
 	However, in a similar field of endeavor, Totori discloses wherein the patterns on the patterned region embody one of: a sequential Gray code to obtain an absolute position of the knob, or a three bit Gray code to obtain an absolute position of the knob (¶0004 discloses The dial apparatus that uses ‘a’ signal patterns and detects the rotational phase of the operating member by the ‘a’-bit gray code can theoretically generate 2a codes and thus can detect 2a rotational phases. For example, when three signal patterns are used and a 3-bit gray code is arranged, 8 (=23) codes (000, 001, 010, 110, 110, 111, 101, 100) can be generated).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada for the purpose providing a dial apparatus and an imaging apparatus which can generate a code in which all signal codes are ‘0’ and detect 2a phases with ‘a’ laps of signal patterns without increasing the number of signal patterns (¶0010). 
 	
 	Allowable Subject Matter
8. 	Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692